EXHIBIT 10.1

SECOND AMENDMENT TO

THE

EMPLOYMENT LETTER AGREEMENT

OF

GERALD A. FAWCETT

This SECOND AMENDMENT TO THE EMPLOYMENT LETTER AGREEMENT OF GERALD A. FAWCETT
(“Amendment”) is made and entered into effective May 9, 2012, by and between
GERALD A. FAWCETT (“Employee”) and BUSINESS STAFFING, INC. (the “Company”).

RECITALS

A. Employee is currently employed by the Company pursuant to that certain
employment letter agreement dated January 13, 1998 to be effective as of
January 16, 1998, as amended by that First Amendment to Employment Letter
Agreement dated May 11, 2011, (“First Amendment”) (collectively as amended, the
“Employment Agreement”).

B. Employee and the Company desire to modify the Employment Agreement to reflect
an adjustment in the amount of Employee’s possible bonus upon a completed sale
of the Eagle Mountain landfill project under certain circumstances as described
herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

1. AMENDMENT OF BASE SALARY AND BONUS PARAGRAPH. The “Base Salary and Bonus” is
amended by the deletion of the last two sentences at the end of such paragraph
that were added by the First Amendment and substituting therefore the following
new sentences at the end of such paragraph:

“However, Employee shall be entitled to a bonus for upon the sale of the Eagle
Mountain landfill project if the landfill project is sold during that period of
time Employee is an active member of the Board of Managers of Kaiser Ventures
LLC or within two years after Employee is no longer actively serves on the Board
of Managers of Kaiser Ventures LLC. Such bonus shall be on the same terms and
conditions that result in a distribution on the Company’s Class B Units, with
the amount of such bonus being calculated as if Employee owned 75,000 Class B
Units but the maximum amount of such bonus shall not exceed $75,000.”

2. RATIFICATION OF EMPLOYMENT AGREEMENT AS AMENDED. The Employment Agreement is
not amended in any respect except as expressly provided herein, and the
Employment Agreement as amended by this Amendment is hereby ratified and
approved in all respects.

3. GOVERNING LAW. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Employment Agreement to be effective as of the day and year first written above
no withstanding the actual date of signature.

 

“EMPLOYEE”     THE “COMPANY” GERALD A. FAWCETT     BUSINESS STAFFING, INC. By:  

/s/ Gerald A. Fawcett

    By:   

/s/ Richard E. Stoddard

  Gerald A. Fawcett        Richard E. Stoddard          President

 

2